Citation Nr: 0708773	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed multiple 
sclerosis.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The appellant had service as a member of the Army National 
Guard, with verified periods of active duty for training from 
January 3, 1967 to May 15, 1967; from August 10, 1968 to 
August 25, 1968; from July 25, 1969 to August 10, 1969; and 
from July 11, 1970 to July 17, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
RO.  

In a February 2004 decision, the Board reopened the claim of 
service connection for a neurological disorder and remanded 
the case for further evidentiary development.  The Board 
remanded this case a second time in September 2006.  



FINDING OF FACT

The preponderance of the evidence supports the conclusion 
that the appellant's claimed multiple sclerosis was first 
manifest prior to his first period of active duty for 
training and was not permanently worsened beyond natural 
progression during his periods of active duty for training.  



CONCLUSION OF LAW

Claimed multiple sclerosis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant and afforded him a VA examination 
and obtained a medical opinion addressing his claimed 
multiple sclerosis.  Moreover, there is no indication from 
the claims file of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

In this regard, the Board notes that the appellant was 
notified in September 2006 that it was essential for him to 
fill out an Health Insurance Portability and Accountability 
Act of 1996 (HIPAA) compliant release form for one of his 
treatment providers.  Such a form was provided to the 
appellant, but he did not respond.  His inaction renders VA 
unable to obtain records from that treatment provider.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the VA duty 
to assist a claimant is not always a one-way street).

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in a series of letters beginning in 
July 2001.  By these letters, the RO also notified the 
appellant of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted July 2001 VCAA letter was issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection purposes, the term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board is further aware that multiple sclerosis may be 
presumed to have been incurred during service if manifested 
to a compensable degree within seven years of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

However, the term "active military, naval, or air service," 
as cited in 38 C.F.R. § 3.1(d), includes only active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

Here, the appellant had periods of active duty for training 
but, as described in further detail below, he has not been 
shown to have been disabled or died from a disease or injury 
incurred or aggravated in the line of duty.

A similar situation was addressed by the Court in Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  In this case, the 
appellant had a period of over 90 days of active duty 
training and, within five years, was diagnosed with multiple 
sclerosis.  The Court found that the appellant met the timing 
requirements of 38 C.F.R. §§ 3.307 and 3.309 for presumptive 
service connection but did not have "active military, naval, 
or air service" because she was not "disabled . . . from a 
disease or injury incurred in or aggravated in line of 
duty."  Accordingly, the seven-year presumption of service 
connection for multiple sclerosis was not available to the 
appellant.  Id. at 477-78.

For this reason, the appellant in this case similarly is not 
entitled to the seven-year presumption for service connection 
for multiple sclerosis.  As such, this case will only be 
considered on a direct service connection basis under 
38 C.F.R. § 3.303, encompassing both incurrence and 
aggravation.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

However, the advantage of the evidentiary presumptions, 
provided by law, that assist claimants in establishing 
service connection for a disability do not extend to those 
who claim service connection based on a period of active or 
inactive duty for training, as here.  Paulson v. Brown, 7 
Vet. App. at 466, 470-71 (1995) (noting that the Board did 
not err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).  

Where the presumption of sound condition does not attach, the 
Board may find that the disability preexisted service based 
on a preponderance of the evidence.  Id. at 469.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

In March 1967, during the appellant's first period of active 
duty for training, he was diagnosed with rubella, following 
the onset of a rash.  His recovery was subsequently noted to 
be uneventful, with rubella treated and cured.  

The report of the appellant's May 1967 VA separation 
examination for the first and longest period of active duty 
for training, and the corresponding medical history report, 
are entirely negative for any nervous system disorders.  
Rubella also was not noted at that time.  

The claims file includes an October 1968 report from the 
Mount Sinai Hospital in New York, New York, where the 
appellant was hospitalized in September 1968.  The report 
reflects that the appellant reported increasing frequency of 
urination for three years, intermittent horizontal double 
vision for two years, trouble "getting words out and 
dizziness" for 1.5 years, and a "pins and needles" feeling 
in the hands, resulting in clumsiness.  

Following a neurological examination and laboratory testing, 
the examining doctor found that the neurological examination 
indicated evidence of brain stem dysfunction.  It was felt 
that the appellant had posterior fossa dysfunction, 
presumably on the basis of demyelinating disease.  

A diagnosis of multiple sclerosis was made, although at the 
present time the appellant did not completely satisfy the 
criteria for the diagnosis.  The doctor noted that the 
appellant "[might] have an unusual form of this disease."  

In a May 1970 service disposition form, the appellant was 
noted to have a demyelinating disorder, characterized as a 
chronic disorder of the nervous system which was aggravated 
by the hot weather.  He was recommended to be released from 
active duty training immediately.  

A July 1970 physical profile record indicates that the 
appellant had uncoordination of walking and hand movements, 
along with occasional double vision.  He was recommended to 
be relieved from field duty and to have light duty in an air 
condition environment, if possible.  

A medical examination statement from July 1970 indicates that 
the appellant had had a demyelinating disorder "[s]ince 
1968."  This disorder was noted to have not been incurred in 
the line of duty but to have existed prior to service.  

A private neurology record from Novemebr 1970 indicates that 
the appellant reported a five-year history of gait 
disturbance, intermittent diplopia, light-headedness, a head 
tremor and unsteadiness.  

In a July 1971 statement, a private doctor noted a history 
and neurologic findings typical of multiple sclerosis and 
indicated that it was "not unlikely" that his disease had 
been progressive.  A previous examination, from February 
1970, was noted.  The doctor also noted the appellant's 
reported history of an onset of symptoms from four years 
earlier.  

The appellant's multiple sclerosis has subsequently been 
confirmed in multiple medical records, including a January 
1999 statement from a private doctor and a January 2001 
statement from a separate doctor, who noted that "[a]lthough 
the cause of multiple sclerosis [was] unknown a virus 
infection [was] among the etiological agents under 
consideration at the present time."  

In August 2001, the appellant underwent a VA neurological 
examination, which confirmed multiple sclerosis with a 
clinical picture suggesting chronic progressive disease.  The 
examiner provided no opinion as to the etiology of this 
disorder, however.  

In view of this, the Board requested an independent medical 
opinion from a neurologist.  This opinion was rendered in 
April 2006.  

The neurologist, who reviewed the appellant's claims file, 
found no evidence to support the idea that the appellant's 
current neurological disability was due to or aggravated by a 
period of active duty training, including treatment for 
rubella.  

The neurologist noted that multiple sclerosis was an illness 
characterized by exacerbations and remissions.  The 
appellant's illness had its onset prior to his period of 
active duty but could not be attributed to his rubella 
infection in 1967.  Moreover, there was nothing in the record 
to substantiate a specific exacerbation by his active duty.  

After citing the appellant's recent multiple sclerosis 
symptomatology, the neurologist rendered the opinion that the 
appellant's disorder "started prior to January 1967."  
Information from the Mount Sinai Hospital report in 1968 
indicated that the appellant had urinary frequency for three 
years and intermittent diplopia for two years.  This 
information would date the onset of his illness to 1965.  

This was also consistent with a November 1970 neurology note, 
indicating a five-year history of gait disturbance, 
intermittent diplopia, lightheadedness and unsteadiness.  
Significantly, there was "nothing to indicate that the 
plaintiff's illness was necessarily adversely affected by his 
active duty training."  

The neurologist also found nothing in the record indicating 
neurological difficulties specifically related to the period 
from January to May of 1967.  As best as could be determined, 
the appellant was neurologically stable during that period.  
The examiner further stated that the appellant's currently 
diagnosed neurological disorder preceded May 15, 1968.  

The Board has reviewed the competent medical evidence of 
record cited hereinabove and finds that this evidence shows 
that the April 2006 neurology opinion is the only opinion of 
record clearly addressing the date of onset of the 
appellant's multiple sclerosis.  

Based on a claims file review, the neurologist determined the 
date of onset to be 1965, well before the appellant's periods 
of active duty for training.  In accordance with Paulson, the 
Board finds that a preponderance of the evidence supports the 
preliminary determination that this disorder had its onset 
before those service periods.  

Moreover, the Board is aware that the appellant was seen for 
complaints relating to multiple sclerosis during his July 
1970 period of active duty for training.  However, the April 
2006 neurology opinion clearly indicates that there was 
nothing in the record to substantiate a specific exacerbation 
of multiple sclerosis during service, let alone a permanent 
worsening beyond natural progression.  

The neurologist also found no link between the appellant's 
multiple sclerosis and his treatment for rubella during an 
earlier period of active duty for training.  Again, this 
determination was based on a claims file review.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

Consequently, the Board does not find that the competent 
medical evidence of record supports the appellant's claim.  
Rather, such evidence clearly supports the conclusion that 
this disorder preexisted service and was not aggravated 
therein.  

Currently, the only evidence of record supporting the 
appellant's claim is his own lay opinion, as well as that of 
his brother, as indicated in multiple lay submissions.  

Neither individual, however, has been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly this lay evidence does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
appellant's claim of service connection for multiple 
sclerosis, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


